The offense is theft of a goat; the punishment, two years' confinement in the State penitentiary.
The State's proof shows that appellant not only stole the goat, as alleged, but also that he admitted the theft thereof to the owner.
The appellant did not testify as a witness in his own behalf. By a witness, he showed that, at the time he came into possession of the goat and was asked relative thereto, he explained that he had purchased it from the party who was then helping him to load the goat in his car. The witness did not know this party but described him as being of short build, and said that appellant paid the party a dollar for the goat.
The State's testimony was sufficient to support the jury's conclusion of guilt.
No bills of exception accompany the record. In his brief, appellant insists that, inasmuch as the trial court failed to submit the affirmative defensive theory of purchase in his charge to the jury, reversible error is reflected, notwithstanding the fact that appellant did not except or object to the charge *Page 353 
in any particular. If appellant desired a specific charge on his defensive theory, he was, by reason of the provisions of Art. 658, C. C. P., under the burden of making such facts known by an exception to the charge, before it was read to the jury, or by a special requested charge. Not having done so, he waived his right thereto and cannot be heard to complain thereof. Renfro v. State, 134 Tex.Crim. R., 114 S.W.2d 262; Bacon v. State, 133 Tex.Crim. R., 112 S.W.2d 480; Garriott v. State, 128 Tex.Crim. R., 79 S.W.2d 848; and authorities of like effect, collated under Note 60, Art. 658, Vernon's Annot. C. C. P.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.